Order entered February 25, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-12-01030-CR

                                RICKY PEDRO GARZA, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 401st Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 401-81559-2011

                                           ORDER
        The Court REINSTATES the appeal.

        On January 24, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On February 20, 2013, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the January 24, 2013 order requiring findings.

        We GRANT the February 20, 2013 extension motion and ORDER appellant’s brief filed

as of the date of this order.




                                                     /s/   DAVID EVANS
                                                           JUSTICE